DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2021 has been entered.
Claims 1, 3-10 and 12 remain pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "the valve stem received within an opening of the valve seat", "the head portion being a first enlarged portion of the valve stem disposed within the valve seat" and "the button portion being a second enlarged portion disposed outside of and above the valve seat"; 
In claim 8, there is no antecedent basis in the specification for "the valve stem received within an opening of the valve seat", "the head portion being a first enlarged .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "wherein the valve comprises a valve seat, a valve stem, and a spring, the valve stem received within an opening of the valve seat, and having a head portion, the head portion being a first enlarged portion of the valve stem disposed within the valve seat, and a button portion, the button portion being a second enlarged portion disposed outside of and above the valve seat", which renders the claim indefinite.  It is not clear by the claim language which structure having a head portion and which structure having a button portion.  For examination purposes, examiner has interpreted that the valve stem having a head portion and the valve stem having a button portion.
	Claim 8 recites the limitation "wherein the valve comprises a valve seat, a valve stem, and a spring, the valve stem received within an opening of the valve seat, and having a head portion, the head portion being a first enlarged portion of the valve stem disposed within the valve seat, and a button portion, the button portion being a second enlarged portion disposed outside of and above the valve seat", which renders the claim indefinite.  It is not clear by the claim language which structure having a head portion and which structure having a button portion.  For examination purposes, examiner has interpreted that the valve stem having a head portion and the valve stem having a button portion.
	Claims 3-7, 9-10 and 12 each depend from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Glogowski (US 2010/0180363 A1) as evidenced by Phillips (US 5,435,230 A, hereinafter "Phillips '230") in view of Callahan (US 2010/0242303 A1) and further in view of Phillips (US 5,351,710 A, hereinafter "Phillips '710") and Milsom (US 8,719,967 B2).
Regarding claim 1, Glogowski discloses a sports helmet (helmet 10; fig. 1A; para. 0016) comprising: 
a shell (shell 24; fig. 1A; para. 0020); 
an inflatable liner (inflatable bladder 42; fig. 1A; para. 0020) disposed within the shell (fig. 1A; para. 0020), the inflatable liner comprising a top sheet of flexible polymer material (top sheet 47 made of a pliable polymer material; fig. 2; para. 0027) bonded to a bottom sheet of flexible polymer material (bottom sheet 46 made of a pliable polymer material; fig. 2; para. 0027) to form a series of compartments therein (formed by peripheral edges and weld areas 49; figs. 1B, 2; para. 0027); 
the compartments comprising a pump chamber (chamber 42c, which is provided with pump 52; figs. 1B, 2; paras. 0025-0026), at least one intermediate chamber (chambers 42d, 42e; fig. 2; paras. 0025-0026), and an exhaust chamber (chamber 54, which is provided with release valve 54; figs. 1B, 2; paras. 0025-0026); 
the pump chamber in fluid communication through a first passage with the at least one intermediate chamber (see annotated fig. 1B); 
the at least one intermediate chamber in fluid communication with the exhaust chamber through a second passage (see annotated fig. 1B); 
the pump chamber provided with a finger-operable pump (manually-activated pump 52; see fig. 2; para. 0025) having a pump button (the pump is depicted to have a button shape; see fig. 2); 
the exhaust chamber provided with a normally-closed valve (release valve 54; figs. 1B, 2; para. 0025) having a valve cap (see fig. 2); 
the pump button situated in a first cut-out of the shell (a first cut-out 28 of the helmet body, including the shell; figs. 1A-1B, 3A; para. 0025) and the valve cap situated in a second cut-out of the shell (a second cut-out 28 of the helmet body, including the shell; figs. 1A-1B, 3A; para. 0025), such that the pump button and valve cap extend through the shell (figs. 1A-1B, 3A; para. 0025); and 
a shock-absorbing padding (fitting system 30 comprising pads 32a-32h; fig. 1A; para. 0020) disposed adjacent to the liner (fig. 1A; para. 0020).
Glogowski does not explicitly disclose wherein the pump button having an inlet therein for the admission of environmental air.  However, Glogowski does disclose (in para. 0025 of the instant application) that the pump may be a pump described by Phillips '230.  As evidenced by Phillips '230, wherein a finger-operable pump (inflation pump 20; fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) comprising a pump button (in a shape of a button and finger-depressible; see fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) and having an inlet therein (hole 38; fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) for the admission of environmental air (fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40).  Therefore, the pump of Glogowski meets the structural requirement of the claimed feature.
	Glogowski does not disclose wherein the exhaust valve gating the passage of air through an exhaust hole formed in the bottom sheet, the valve cap being finger-operable to open the valve to allow air within the liner to escape the liner through the exhaust hole, wherein the valve comprises a valve seat, a valve stem, and a spring, the valve stem received within an opening of the valve seat, and having a head portion, the head portion being a first enlarged portion of the valve stem disposed within the valve seat, and a button portion, the button portion being a second enlarged portion disposed outside of and above the valve seat, the spring contacting the valve stem and biasing the valve stem against the valve seat so that a face of the head of the valve stem is normally in airtight contact with a face of the valve seat, the valve seat having a flange bonded to the bottom sheet over the exhaust hole to form an airtight seal around the exhaust hole, the valve cap disposed so that finger pressure on the valve cap moves the valve stem against the force of the spring, such that the face of the valve stem moves out of contact with the face of the valve seat while finger pressure is applied, thereby opening the valve.  However, Callahan teaches an inflatable liner (an inflatable bladder system for an article of footwear; fig. 4; para. 0031) comprising a top sheet and a bottom sheet (a bladder comprising two sheets, including a top sheet and a bottom sheet depending on the bladder's position), an exhaust valve (valve 100 is coupled to the inflatable bladder system for regulating air pressure in the bladder(s); figs. 1-4; para. 0031) gating the passage of air through an exhaust hole formed in the bottom sheet (opening 134 of the valve 100 functions as air outlet; therefore an exhaust hole must be formed in the bottom sheet of the bladder to accommodate air outlet 134; figs. 1, 3-4; paras. 0033, 0050), a valve cap (cap 160 including protrusions 184, 186; figs. 1, 4; paras. 0041, 0047) being finger-operable to open the valve to allow air within the liner to escape the liner through the exhaust hole (a wearer can press protrusions 184, 186 to open the valve to allow air from the bladder system to flow out of air outlet 134; figs. 3-4; paras. 0047, 0051), wherein the valve comprises a valve seat (sleeve 112 and overmold 150 together forming a valve seat for holding piston 104; figs. 1-2; paras. 0032, 0035-0036), a valve stem (cylindrical piston 104 and rocker 156, together forming a valve stem; fig. 1; paras. 0031, 0035, 0041), and a spring (spring 106; fig. 1; para. 0039), the valve stem received within an opening of the valve seat (sleeve 112 defines an opening on one side to receive piston 104; see figs. 1-2; paras. 0032-0033, 0035), and having a head portion (piston 104; fig. 1), the head portion being a first enlarged portion of the valve stem disposed within the valve seat (see fig. 1), and a button portion (rocker 156; fig. 1), the button portion being a second enlarged portion disposed outside of and above the valve seat (see figs. 1-2), the spring contacting the valve stem and biasing the valve stem against the valve seat so that a face of the head of the valve stem is normally in airtight contact with a face of the valve seat (spring 106 contacting piston 104 and biasing piston 104 against overmold 150, so that piston 104 normally compressing a face of overmold 150 in an air tight manner; fig. 1; paras. 0035-0036, 0039), the valve seat having a flange (barb 136 having a flange around air outlet 134; fig. 1; para. 0033) bonded to the bottom sheet over the exhaust hole to form an airtight seal around the exhaust hole (barb 136 is configured to maintain the inflatable system sealed around air outlet 134; therefore the flange of barb 136 must be bonded to the bottom sheet over the exhaust hole; figs. 1, 3; para. 0033), the valve cap (cap 160 including protrusions 184, 186; figs. 1, 4) disposed so that finger pressure on the valve cap moves the valve stem against the force of the spring (by selectively pressing protrusions 184 or 186; figs. 1, 4; paras. 0039, 0047), such that the face of the valve stem moves out of contact with the face of the valve seat while finger pressure is applied, thereby opening the valve (figs. 1, 4; paras. 0039, 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the configuration of the exhaust valve as disclosed by Glogowski, with wherein the exhaust valve gating the passage of air through an exhaust hole formed in the bottom sheet, the valve cap being finger-operable to open the valve to allow air within the liner to escape the liner through the exhaust hole, wherein the valve comprises a valve seat, a valve stem, and a spring, the valve stem received within an opening of the valve seat, and having a head portion, the head portion being a first enlarged portion of the valve stem disposed within the valve seat, and a button portion, the button portion being a second enlarged portion disposed outside of and above the valve seat, the spring contacting the valve stem and biasing the valve stem against the valve seat so that a face of the head of the valve stem is normally in airtight contact with a face of the valve seat, the valve seat having a flange bonded to the bottom sheet over the exhaust hole to form an airtight seal around the exhaust hole, the valve cap disposed so that finger pressure on the valve cap moves the valve stem against the force of the spring, such that the face of the valve stem moves out of contact with the face of the valve seat while finger pressure is applied, thereby opening the valve, in order to provide an alternative approach to configure the exhaust valve to work with the inflatable liner, with the advantage to regulate the air pressure in the inflatable liner by the exhaust valve (Callahan; para. 0031).
Glogowski does not disclose wherein the first passage having a one-way valve for permitting air to pass from the pump chamber into the at least one intermediate chamber, and preventing air from passing from the at least one intermediate chamber into the pump chamber.  However, Phillips '710 teaches wherein the inflatable article (inflatable article 10; fig. 1; col. 4, ll. 1-8) comprising a pump chamber (a chamber comprising inflation pump 40; fig. 1; col. 4, ll. 58-64), a first passage (passage 56; fig. 1; col. 5, ll. 30-37) having a one-way valve (one-way check valve 34; fig. 1; col. 7, ll. 33-38) for permitting air to pass from the pump chamber into at least one intermediate chamber, and preventing air from passing from the at least one intermediate chamber into the pump chamber (fig. 1; col. 7, ll. 33-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sports helmet as disclosed by Glogowski, with wherein the first passage having a one-way valve for permitting air to pass from the pump chamber into the at least one intermediate chamber, and preventing air from passing from the at least one intermediate chamber into the pump chamber, as taught by Phillips '710, in order to provide means for preventing fluid already within the liner from flowing back into the inflation mechanism (Phillips '710; col. 7, ll. 33-38).
Glogowski does not disclose wherein the first cut-out and the second cut-out are holes formed in the shell.  However, Milsom teaches a helmet (helmet 10; fig. 1; col. 2, ll. 54-59) comprising a shell (shell 11; fig. 1; col. 2, ll. 54-59) and an inflatable liner (inflatable liner comprising pockets 16; fig. 1; col. 2, ll. 59-65), wherein a pump button (pump button 17; fig. 1; col. 2, ll. 59-65) situated in a first hole formed in the shell (see fig. 1; col. 2, ll. 59-65) and a valve button (a button for a pressure release valve; col. 2, ll. 59-65) situated in a second hole formed in the shell (similar to the configuration of pump button 17; referencing fig. 1; col. 2, ll. 59-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sports helmet as disclosed by Glogowski, with wherein the first cut-out and the second cut-out are holes formed in the shell, as taught by Milsom, in order to provide an alternative approach for configuring the positions of the pump button and the valve cap for providing so that a wearer can easily adjust the air pressure level in the liner from outside of the helmet.
Regarding claim 3, Glogowski, Callahan, Phillips '710 and Milsom, in combination, disclose the sports helmet of claim 1, but Glogowski does not explicitly disclose wherein the pump button is formed in the top sheet and the inlet hole is formed in the pump button.  However, Glogowski does disclose (in para. 0025 of the instant application) that the pump may be a pump described by Phillips '230.  As evidenced by Phillips '230, wherein the pump button (inflation pump 20 in a shape of a button and finger-depressible; see fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) is formed in a top sheet (sheet 5 having a hole to position the pump button; fig. 2; col. 4, ll. 7-16) of an inflatable article (fig. 2; col. 4, ll. 7-16) and the inlet hole (hole 38; fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) is formed in the pump button (fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40).  Therefore, the pump button of Glogowski meets the structural requirement of the claimed feature.
Regarding claim 4, Glogowski, Callahan, Phillips '710 and Milsom, in combination, disclose the sports helmet of claim 1, but Glogowski does not explicitly disclose wherein the pump further comprises a foam insert within the pump button.  However, Glogowski does disclose (in para. 0025 of the instant application) that the pump may be a pump described by Phillips '230.  As evidenced by Phillips '230, wherein the pump further comprises a foam insert within the pump button (fig. 2; col. 3, ll. 68; col. 4, ll. 1-6).  Therefore, the pump of Glogowski meets the structural requirement of the claimed feature.
Regarding claim 5, Glogowski, Callahan, Phillips '710 and Milsom, in combination, disclose the sports helmet of claim 1, and Glogowski further discloses wherein the first cut-out and the second cut-out are situated in a rear area of the shell (behind the wearer's ears; figs. 1A-1B; paras. 0025-0026). Glogowski does not disclose wherein the first cut-out and the second cut-out are holes.  However, Milsom teaches wherein the first cut-out and the second cut-out are holes as addressed for claim 1.  Further, Milsom teaches wherein a first hole and a second hole are situated in a rear area of the shell (pump button 17 and a button for a pressure release valve are positioned at the rear of the shell; fig. 1; col. 2, ll. 54-59).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sports helmet as disclosed by Glogowski, with wherein the first hole and the second hole are situated in a rear area of the shell, as taught by Milsom, in order to provide an alternative approach for configuring the positions of the pump button and the valve cap for providing so that a wearer can easily adjust the air pressure level in the liner from outside of the helmet.
Regarding claim 6, Glogowski, Callahan, Phillips '710 and Milsom, in combination, disclose the sports helmet of claim 1, and Glogowski further discloses wherein the liner is inflatable without use of an external pump (paras. 0025, 0028).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glogowski, Callahan, Phillips '710 and Milsom and further in view of Maddux (US 8,146,178 B2).
Regarding claim 7, Glogowski, Callahan, Phillips '710 and Milsom, in combination, disclose the sports helmet of claim 1, but Glogowski does not disclose the helmet further comprising: a face guard removably attached to the shell by a retaining clip; the retaining clip comprising a T-nut body attached to one surface of the shell, a first retention arm extending outwardly from the body and terminating in a first retention curve, and a second retention arm extending outwardly from the body parallel to the first retention arm and terminating in a second retention curve, the first and second retention curves curving in opposite directions to define a channel for receiving and holding a wire member of the face guard.  However, Maddux teaches a helmet (helmet 80; figs. 2A-2D; col. 4, ll. 24-27) further comprising a face guard (faceguard 90; figs. 2B-2D; col. 4, ll. 24-27) removably attached to a shell (an outer layer of the helmet 80; fig. 2A; col. 4, ll. 24-27) by a retaining clip (retainer 10; figs. 2A-2D; col. 4, ll. 24-27); the retaining clip comprising a T-nut body (a body comprising a flange and two holes 24, each hole accepting a suitable fastening means such as rivets 40; figs. 1A, 2A-2D; col. 4, ll. 66-67; col. 5, ll. 1-7) attached to one surface of the shell (figs. 2A-2D; col. 4, ll. 46-55), a first retention arm (retention arm 16a; fig. 1A; col. 5, ll. 17-23) extending outwardly from the body (fig. 1A; col. 5, ll. 17-23) and terminating in a first retention curve (fig. 1A; col. 5, ll. 17-23), and a second retention arm (retention arm 16b; fig. 1A; col. 5, ll. 17-23) extending outwardly from the body parallel to the first retention arm (fig. 1A; col. 5, ll. 17-23) and terminating in a second retention curve (fig. 1A; col. 5, ll. 17-23), the first and second retention curves curving in opposite directions to define a channel for receiving and holding a wire member of the face guard (figs. 1A, 2C-2D; col. 5, ll. 17-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sports helmet as disclosed by Glogowski, with the helmet further comprising a face guard removably attached to the shell by a retaining clip; the retaining clip comprising a T-nut body attached to one surface of the shell, a first retention arm extending outwardly from the body and terminating in a first retention curve, and a second retention arm extending outwardly from the body parallel to the first retention arm and terminating in a second retention curve, the first and second retention curves curving in opposite directions to define a channel for receiving and holding a wire member of the face guard, as taught by Maddux, in order to provide an option for the wearer to attach a faceguard via a quick release retainer when needed for protection of the wearer's face.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glogowski (US 2010/0180363 A1) in view of Milsom (US 8,719,967 B2) and further in view of Callahan (US 2010/0242303 A1).
Regarding claim 8, Glogowski discloses a sports helmet (helmet 10; fig. 1A; para. 0016) comprising:
a shell (shell 24; fig. 1A; para. 0020) having a rear area (see fig. 1A), a first side and a second side (a left side and a right side; see fig. 1A); 
an inflatable liner (inflatable bladder 42; fig. 1A; para. 0020) disposed within the shell (fig. 1A; para. 0020), the inflatable liner comprising an integrated pump (pump 52; see fig. 2; para. 0025) for inflating the liner (fig. 2; para. 0025) and an exhaust valve (release valve 54; figs. 1B, 2; para. 0025) for deflating the liner (figs. 1B, 2; para. 0025); 
the pump operable through a first cut-out (a first cut-out 28 of the helmet body, including the shell; figs. 1A-1B, 3A; para. 0025) formed in the shell in the rear area of the shell on the first side (behind the wearer's ear on the left side; figs. 1A-1B; paras. 0025-0026); and 
the valve operable through a second cut-out (a second cut-out 28 of the helmet body, including the shell; figs. 1A-1B, 3A; para. 0025) formed in the shell in the rear area on the second side (behind the wearer's ear on the right side; figs. 1A-1B; paras. 0025-0026);
wherein the inflatable liner (inflatable bladder 42; fig. 1A; para. 0020) comprising a top sheet (top sheet 47 made of a pliable polymer material; fig. 2; para. 0027) bonded to a bottom sheet (bottom sheet 46 made of a pliable polymer material; fig. 2; para. 0027); and 
wherein the valve (release valve 54; figs. 1B, 2; para. 0025) comprising a valve cap formed in a top sheet of the liner (see fig. 2).
Glogowski does not disclose wherein the first cut-out and the second cut-out are holes formed in the shell.  However, Milsom teaches a helmet (helmet 10; fig. 1; col. 2, ll. 54-59) comprising a shell (shell 11; fig. 1; col. 2, ll. 54-59) and an inflatable liner (inflatable liner comprising pockets 16; fig. 1; col. 2, ll. 59-65), wherein a pump button (pump button 17; fig. 1; col. 2, ll. 59-65) situated in a first hole formed in the shell (see fig. 1; col. 2, ll. 59-65) and a valve button (a button for a pressure release valve; col. 2, ll. 59-65) situated in a second hole formed in the shell (similar to the configuration of pump button 17; referencing fig. 1; col. 2, ll. 59-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sports helmet as disclosed by Glogowski, with wherein the first cut-out and the second cut-out are holes formed in the shell, as taught by Milsom, in order to provide an alternative approach for configuring the positions of the pump button and the valve cap for providing so that a wearer can easily adjust the air pressure level in the liner from outside of the helmet.
Glogowski does not disclose wherein the valve comprises a valve seat, a valve stem, and a spring, the valve stem received within an opening of the valve seat, and having a head portion, the head portion being a first enlarged portion of the valve stem disposed within the valve seat, and a button portion, the button portion being a second enlarged portion disposed outside of and above the valve seat, the spring contacting the valve stem and biasing the valve stem against the valve seat so that a face of the valve stem is normally in airtight contact with a face of the valve seat, the valve seat having a flange bonded to a bottom sheet of the inflatable liner, the bottom sheet having an exhaust hole therethrough, the flange bonded over the exhaust hole to form an airtight seal around the exhaust hole, a valve cap formed in a top sheet of the liner and disposed so that finger pressure on the valve cap moves the valve stem against the force of the spring, such that the face of the valve stem moves out of contact with the face of the valve seat while finger pressure is applied, thereby opening the valve.  an inflatable liner (an inflatable bladder system for an article of footwear; fig. 4; para. 0031) comprising a top sheet and a bottom sheet (a bladder comprising two sheets, including a top sheet and a bottom sheet depending on the bladder's position), an exhaust valve (valve 100 is coupled to the inflatable bladder system for regulating air pressure in the bladder(s); figs. 1-4; para. 0031) for deflating the liner (opening 134 of the valve 100 functions as air outlet; figs. 1, 3-4; paras. 0033, 0050), wherein the valve comprises a valve seat (sleeve 112 and overmold 150 together forming a valve seat for holding piston 104; figs. 1-2; paras. 0032, 0035-0036), a valve stem (cylindrical piston 104 and rocker 156, together forming a valve stem; fig. 1; paras. 0031, 0035, 0041), and a spring (spring 106; fig. 1; para. 0039), the valve stem received within an opening of the valve seat (sleeve 112 defines an opening on one side to receive piston 104; see figs. 1-2; paras. 0032-0033, 0035), and having a head portion (piston 104; fig. 1), the head portion being a first enlarged portion of the valve stem disposed within the valve seat (see fig. 1), and a button portion (rocker 156; fig. 1), the button portion being a second enlarged portion disposed outside of and above the valve seat (see figs. 1-2), the spring contacting the valve stem and biasing the valve stem against the valve seat so that a face of the head of the valve stem is normally in airtight contact with a face of the valve seat (spring 106 contacting piston 104 and biasing piston 104 against overmold 150, so that piston 104 normally compressing a face of overmold 150 in an air tight manner; fig. 1; paras. 0035-0036, 0039), the valve seat having a flange (barb 136 having a flange around air outlet 134; fig. 1; para. 0033) bonded to the bottom sheet over the exhaust hole to form an airtight seal around the exhaust hole (barb 136 is configured to maintain the inflatable system sealed around air outlet 134; therefore the flange of barb 136 must be bonded to the bottom sheet over the exhaust hole; figs. 1, 3; para. 0033), a valve cap (cap 160 including protrusions 184, 186; figs. 1, 4) formed in a top sheet of the liner (based on the configuration of the valve; figs. 1, 4) and disposed so that finger pressure on the valve cap moves the valve stem against the force of the spring (by selectively pressing protrusions 184 or 186; figs. 1, 4; paras. 0039, 0047), such that the face of the valve stem moves out of contact with the face of the valve seat while finger pressure is applied, thereby opening the valve (figs. 1, 4; paras. 0039, 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the configuration of the exhaust valve as disclosed by Glogowski, with wherein the exhaust valve gating the passage of air through an exhaust hole formed in the bottom sheet, the valve cap being finger-operable to open the valve to allow air within the liner to escape the liner through the exhaust hole, wherein the valve comprises a valve seat, a valve stem, and a spring, the valve stem received within an opening of the valve seat, and having a head portion, the head portion being a first enlarged portion of the valve stem disposed within the valve seat, and a button portion, the button portion being a second enlarged portion disposed outside of and above the valve seat, the spring contacting the valve stem and biasing the valve stem against the valve seat so that a face of the head of the valve stem is normally in airtight contact with a face of the valve seat, the valve seat having a flange bonded to the bottom sheet over the exhaust hole to form an airtight seal around the exhaust hole, a valve cap formed in a top sheet of the liner and disposed so that finger pressure on the valve cap moves the valve stem against the force of the spring, such that the face of the valve stem moves out of contact with the face of the valve seat while finger pressure is applied, thereby opening the valve, in order to provide an alternative approach to configure the exhaust valve to work with the inflatable liner, with the advantage to regulate the air pressure in the inflatable liner by the exhaust valve (Callahan; para. 0031).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glogowski, Milsom and Callahan as further evidenced by Phillips (US 5,435,230 A, hereinafter "Phillips '230").
Regarding claim 9, Glogowski, Milsom and Callahan, in combination, disclose the sports helmet of claim 8, and Glogowski further discloses wherein the liner comprises the top sheet of flexible polymer material (top sheet 47 made of a pliable polymer material; fig. 2; para. 0027) bonded to the bottom sheet of flexible polymer material (bottom sheet 46 made of a pliable polymer material; fig. 2; para. 0027) to form a series of compartments therein (formed by peripheral edges and weld areas 49; figs. 1B, 2; para. 0027); 
the compartments comprising a pump chamber (chamber 42c, which is provided with pump 52; figs. 1B, 2; paras. 0025-0026), at least one intermediate chamber (chambers 42d, 42e; fig. 2; paras. 0025-0026), and an exhaust chamber (chamber 54, which is provided with release valve 54; figs. 1B, 2; paras. 0025-0026); 
the pump chamber in fluid communication through a first passage with the at least one intermediate chamber (see annotated fig. 1B); 
the at least one intermediate chamber in fluid communication with the exhaust chamber through a second passage (see annotated fig. 1B); 
the pump chamber provided with a finger-operable pump (manually-activated pump 52; see fig. 2; para. 0025) having a pump button (the pump is depicted to have a button shape; see fig. 2); 
the exhaust chamber provided with the valve (release valve 54; figs. 1B, 2; para. 0025); 
the pump button situated in the first cut-out and the valve cap situated in the second cut-out (figs. 1A-1B, 3A; para. 0025).  By combination of Glogowski and Milsom, the first cut-out and the second cut-out are holes as addressed above for claim 8.
Glogowski does not explicitly disclose wherein the pump button having an inlet therein for the admission of environmental air.  However, Glogowski does disclose (in para. 0025 of the instant application) that the pump may be a pump described by Phillips '230.  As evidenced by Phillips '230, wherein a finger-operable pump (inflation pump 20; fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) comprising a pump button (in a shape of a button and finger-depressible; see fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) and having an inlet therein (hole 38; fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40) for the admission of environmental air (fig. 1; col. 2, ll. 46-55; col. 4, ll. 29-40).  Therefore, the pump of Glogowski meets the structural requirement of the claimed feature.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Glogowski, Milsom and Callahan in view of Phillips (US 5,351,710 A, hereinafter "Phillips '710").
Regarding claim 10, Glogowski, Milsom and Callahan, in combination, disclose the sports helmet of claim 9, but Glogowski does not disclose wherein the first passage has a one-way valve for permitting air to pass from the pump chamber into the at least one intermediate chamber, and preventing air from passing from the at least one intermediate chamber into the pump chamber.  However, Phillips '710 teaches wherein the inflatable article (inflatable article 10; fig. 1; col. 4, ll. 1-8) comprising a pump chamber (a chamber comprising inflation pump 40; fig. 1; col. 4, ll. 58-64), a first passage (passage 56; fig. 1; col. 5, ll. 30-37) having a one-way valve (one-way check valve 34; fig. 1; col. 7, ll. 33-38) for permitting air to pass from the pump chamber into at least one intermediate chamber, and preventing air from passing from the at least one intermediate chamber into the pump chamber (fig. 1; col. 7, ll. 33-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sports helmet as disclosed by Glogowski, with wherein the first passage having a one-way valve for permitting air to pass from the pump chamber into the at least one intermediate chamber, and preventing air from passing from the at least one intermediate chamber into the pump chamber, as taught by Phillips '710, in order to provide means for preventing fluid already within the liner from flowing back into the inflation mechanism (Phillips '710; col. 7, ll. 33-38).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Glogowski, Milsom and Callahan in view of Maddux (US 8,146,178 B2).
Regarding claim 12, Glogowski, Milsom and Callahan, in combination, disclose the sports helmet of claim 9, but Glogowski does not disclose the helmet further comprising: a face guard removably attached to the shell by a retaining clip; the retaining clip comprising a T-nut body attached to one surface of the shell, a first retention arm extending outwardly from the body and terminating in a first retention curve, and a second retention arm extending outwardly from the body parallel to the first retention arm and terminating in a second retention curve, the first and second retention curves curving in opposite directions to define a channel for receiving and holding a wire member of the face guard.  However, Maddux teaches a helmet (helmet 80; figs. 2A-2D; col. 4, ll. 24-27) further comprising a face guard (faceguard 90; figs. 2B-2D; col. 4, ll. 24-27) removably attached to a shell (an outer layer of the helmet 80; fig. 2A; col. 4, ll. 24-27) by a retaining clip (retainer 10; figs. 2A-2D; col. 4, ll. 24-27); the retaining clip comprising a T-nut body (a body comprising two holes 24, each hole accepting a suitable fastening means such as rivets 40; figs. 1A, 2A-2D; col. 4, ll. 66-67; col. 5, ll. 1-7) attached to one surface of the shell (figs. 2A-2D; col. 4, ll. 46-55), a first retention arm (retention arm 16a; fig. 1A; col. 5, ll. 17-23) extending outwardly from the body (fig. 1A; col. 5, ll. 17-23) and terminating in a first retention curve (fig. 1A; col. 5, ll. 17-23), and a second retention arm (retention arm 16b; fig. 1A; col. 5, ll. 17-23) extending outwardly from the body parallel to the first retention arm (fig. 1A; col. 5, ll. 17-23) and terminating in a second retention curve (fig. 1A; col. 5, ll. 17-23), the first and second retention curves curving in opposite directions to define a channel for receiving and holding a wire member of the face guard (figs. 1A, 2C-2D; col. 5, ll. 17-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the sports helmet as disclosed by Glogowski, with the helmet further comprising a face guard removably attached to the shell by a retaining clip; the retaining clip comprising a T-nut body attached to one surface of the shell, a first retention arm extending outwardly from the body and terminating in a first retention curve, and a second retention arm extending outwardly from the body parallel to the first retention arm and terminating in a second retention curve, the first and second retention curves curving in opposite directions to define a channel for receiving and holding a wire member of the face guard, as taught by Maddux, in order to provide an option for the wearer to attach a faceguard via a quick release retainer when needed for protection of the wearer's face.

    PNG
    media_image1.png
    356
    724
    media_image1.png
    Greyscale

Annotated Fig. 1B from US 2010/0180363 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.
	For further clarification, in response to Applicant's argument "As is known to persons of skill in the art of sports helmets, a T-nut is a fastener of helmet hardware, consisting of a nut with a flange", the examiner respectfully disagrees.  First, as is common knowledge in the mechanical area, a T-nut is not only used as a faster of helmet hardware, but also used as a fastener in many other mechanical fields.  Second, the feature upon which Applicant relies (i.e., T-nut), is not recited in the rejected claim(s).  Third, the original disclosure of the instant application fails to set forth a "T-nut"; further, the specification does not provide any written description about "T-nut body" and the drawing of the instant application depicts the "T-nut body" as a body comprising a hole.  Therefore, per broadest reasonable interpretation, the T-nut body is reasonably interpreted as a structural body comprising a hole to allow a bolt, screw or stud to pass through for a fastening function.  The cited prior art has the above structural feature and therefore meets the claimed requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732